PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of	:
	UNEURA et al.	:	 
Application No. 17/084,716	:	DECISION ON PETITION
Filed:  October 30, 2020	:	UNDER 37 CFR §1.181
For:	BEARING STRUCTURE AND	:	
	TURBOCHARGER
		
	

This is a decision on applicants’ petition under 37 CFR 1.181 filed July 26, 2022. 

Petitioner asserts that Document (AW) cited on the Information Disclosure Statement (IDS) filed on October 30, 2020 “was not considered by the Examiner.”  Petitioner requests that the Examiner fully consider the IDS filed on October 30, 2020.

The petition is DISMISSED as MOOT.

A review of the prosecution record shows that a Corrected Notice of Allowability mailed on August 2, 2022 includes a PTO-1449 with document AW initilized by the examiner. Accordingly, the petition is dismissed as moot.

Questions concerning this decision should be referred to Teri Luu, Quality Assurance Specialist, at (571) 272-7045.



/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        
						
Wendy Garber, Director
Patent Technology Center 3600
(571) 272-5150

WG/tl:  08/02/2022